Citation Nr: 1616908	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-46 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 which included service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge and Vietnam Service Medal w/4 Bronze Service Stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board denied the Veteran's claim for service connection for hypertension in a July 2013 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In March 2014, the Court granted a joint motion for remand (JMR), and vacated and remanded the Board's July 2013 decision.  The Board remanded this appeal in September 2014, June 2015 and October 2015 for additional development.  The appeal has since been returned to the Board for further appellate action.  The details of the development are addressed below.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
 §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent the Board grants entitlement to service connection for hypertension, further discussion of the VCAA is not required with respect to this claim.

Service Connection

The Veteran contends that he developed hypertension as a result of his service-connected PTSD.  Notably, the Veteran does not contend that this condition had its onset during his active service.  Accordingly, the Board will confine its analysis to service connection on a secondary basis.

Service connection may be granted for a disease or injury that is proximately due to or the result of a service-connected disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

In this case, there is medical evidence showing the existence of hypertension, during the period on appeal.  See June 2003 VA examination, June 2008 VA examination and VA clinical records dated August 2004 through August 2015.  As such, the first element of service connection has been established with respect to the disability at issue.

The second element is also met, as service connection has been established for PTSD.  See August 2000 Rating Decision.  The key inquiry in this case therefore is whether a service-connected disability caused or aggravated the Veteran's hypertension.

The record contains both favorable and unfavorable evidence in this regard.  The relevance and probative value of this evidence will be discussed in turn.

The Veteran submitted a statement in January 2009, in which he stated that his hypertension was not connected to service, but that it was aggravated by his service connected PTSD, in that his stress and anxiety symptoms would cause his blood pressure to elevate.  See January 2009 Statement in Support of Claim.

In a June 2003 VA examination for the Veteran's PTSD, the Veteran was noted to have problems with hypertension, but he reported that he was not on any medications.  The Veteran was afforded another VA examination in June 2008, again in connection with a claim for an increased rating for his PTSD.  The Veteran was again noted to have problems with hypertension.  However, at that time, he reported that his hypertension was not stable and that he was on medication and was being treated at the VA medical center for it.

The Board notes that also of record are the Veteran's VA treatment record from August 2004 through August 2015, that show continuous care for a variety of the Veteran's disabilities, including his hypertension.  In an August 2009 treatment note, the Veteran's examining physician noted that the Veteran's hypertension was not controlled and opined that it was most likely exacerbated due to his PTSD and work related stress.  The Board notes that the Veteran's treatment records also documents his non-compliance with his hypertension medication.  See Pensacola VAMC treatment records.

In August 2009, the Veteran was afforded a VA examination for his hypertension.  The Veteran reported that his hypertension began after his separation from active service.  The examiner noted that the Veteran's June 2008 VA examination recorded the Veteran's blood pressure findings at 160/83.  The examiner diagnosed essential hypertension and opined that the Veteran's hypertension was less likely than not caused by or related to his service-connected PTSD.  The rationale provided was that the Veteran had an increased risk of hypertension, with a positive family history of hypertension, hyperlipidemia and mild obesity.

However the Board found that the August 2009 VA examiner failed to address the issue of aggravation.  As such, the Veteran was afforded another VA examination in February 2015.  The examiner noted that the Veteran was first diagnosed with hypertension in November 1999.  The examiner also noted that the Veteran's treatment records showed noncompliance with his hypertension medication, due to the fact that the Veteran was a meat cutter at work, and did not want the medication to affect his job.  The examiner opined that the Veteran's hypertension was not aggravated (worsened beyond natural progression) by his service-connected PTSD, but more so aggravated by the Veteran's noncompliance with his blood pressure medications as documented in his treatment records.

The Board however found that although the examiner opined that the Veteran's hypertension was worsened due to his noncompliance with his medication, she did not opine if the Veteran's noncompliance was due to the his PTSD.  As such, an addendum opinion was requested to clarify if whether the Veteran's failure to comply with his blood pressure medications was a result of his PTSD, and based on literature that showed a causal relationship between herbicide exposure and hypertension and to address whether the Veteran's conceded in-service exposure to herbicide caused or aggravated his hypertension.

An addendum opinion was obtained in June 2015.  After a review of the Veteran's claims file, prior VA examinations, and the Appellant's post remand brief, the examiner opined that it is less likely than not that the Veteran's hypertension was aggravated (worsened beyond its natural progression) by his service-connected PTSD.  The rational provided was that the Veteran has multiple risk factors for pre-existing hypertension and for the progression of his hypertension, such as family history, obesity and hyperlipidemia.  The examiner opined that it is not possible to determine the precise percentage each risk factor played in the overall condition of hypertension.  The examiner also stated, that "although mental diseases and stress (PTSD) can temporarily elevate blood pressure during an acute phase of the disease, she was not aware of any medical literature that substantiates a claim that PTSD permanently elevates blood pressure.  The examiner also opined that the Veteran's noncompliance to medication, pain due to his foot contusion and shoulder tendonitis shown in the medical records also contributed to the elevation of his blood pressure.

Also in support of his claim, the Veteran submitted a detailed statement of the affect PTSD has on his hypertension, he stated that he was in the Fourth Infantry Division in Vietnam.  He engaged in combat and can confirm he killed three people.  He stated that as he gets older his time in Vietnam haunts him; he has nightmares that the people he killed come back and try to kill him, which in turns terrifies him and makes it hard for him to control his body functions, which in turn makes his blood pressure very high.  See February 2016 Correspondence.

After review of the record, the Board still finds that the examinations with opinions of record are not adequate.  With respect to the unfavorable August 2009 opinion, the Board notes that the examiner attributed the Veteran's hypertension to outside risk factors, but failed to address what if any effect the Veteran's PTSD had on his hypertension.  With respect to the February 2015 and subsequent June 2015 addendum opinion, the Board notes that the although the examiner attributed the Veteran's worsening of his hypertension to his noncompliance with his medications, he failed to opine what, if any effect the Veteran's PTSD had on his failure to comply with his medication.  Further, the February 2015 examiner provided little clinical rationale in support of his negative nexus.  

After multiple attempts to obtain a clear and complete medical opinion addressing the relationship, if any, between the Veteran's hypertension and his service-connected PTSD, the Board is of the opinion that further attempts at doing so would simply amount to undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Thus, in light of the Veteran's credible lay assertions, the August 2009 treatment record linking his hypertension to PTSD and work related stress, and considering the overall evidence of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hypertension, as secondary to service-connected PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


